                 Case:20-01947-jwb       Doc #:344 Filed: 09/30/2020              Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF MICHIGAN

    In re:
                                                                     Chapter 11
    BARFLY VENTURES, LLC, et al,1                                    Case No. 20-01947-jwb
                                                                     Hon. James W. Boyd
                      Debtors.
    ______________________________________/                          Joint Administration

                                    CERTIFICATE OF SERVICE

       The undersigned certifies that on September 30, 2020, a copy of the document listed below
was served by CM/ECF and on the attached service list by first class mail, postage prepaid:

             Order Extending Time within which Unexpired Leases of Nonresidential Real Property
             may be Assumed or Rejected


Dated: September 30, 2020                          WARNER NORCROSS + JUDD LLP


                                                   /s/ Elisabeth M. Von Eitzen
                                                   Rozanne M. Giunta (P29969)
                                                   Elisabeth M. Von Eitzen (P70183)
                                                   Stephen B. Grow (P39622)
                                                   150 Ottawa Avenue, NW Ste. 1500
                                                   Grand Rapids, Michigan 49503
                                                   Telephone: (616) 752-2000
                                                   Attorneys for Debtors




1
 The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a HopCat)(1129),
50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC (d/b/a Grand Rapids Brewing
Company)(2130), E L Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Ann Arbor, LLC (5229), HopCat-
Chicago, LLC (7552), HopCat-Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-GR Beltline, LLC
(9149), HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple)(7970), HopCat-
Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and Tikicat)(6242), HopCat-Lexington,
LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-
Minneapolis, LLC (8622), HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis,
LLC (6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant
Saloon)(4255).
                      Case:20-01947-jwb     Doc #:344 Filed: 09/30/2020   Page 2 of 2


Lee Shore-Lemon Wheeler Building          50 Commerce Building LLC              A&G Partnership LLC
     50 Louis St NW Ste 600                  35 Oakes St Ste 400                 117 Center Street
      Grand Rapids MI 49503                Grand Rapids MI 49503               East Lansing MI 48823


       Ionia Ventures LLC                    Liberty Maynard LLC                 HC Woodward LLC
   80 Ottawa Ave NW Ste 415               30100 Telegraph Rd Ste 220              5000 Kendrick St
     Grand Rapids MI 49503                 Bingham Farms MI 48205              Grand Rapids MI 49512


   JK East Beltline Real Estate      Greenen Dekock Properties LLC                    6280 LLC
    13405 West Star Dr Ste 2              12 West 8th St #250                47 S Pennyslvania St 10th Fl
   Shelby Township MI 48315                Holland MI 49423                     Indianapolis IN 46204


        GTW Depot LLC                          Project Oscar LLC                 HC Woodward LLC
   200 West Michigan Ste 201                    10340 N 84th St                    477 Lake Park
      Kalamazoo MI 49007                       Omaha NE 68122                  Birmingham MI 48009


        Project Oscar LLC
  11422 Miracle Hills Dr Ste 400
        Omaha NE 68154
